Citation Nr: 1755201	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-09 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of asbestos exposure, to include lung cancer.


REPRESENTATION

Veteran represented by:	Amy Fochler, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to August 1977 and March 1982 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In March 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a copy of the hearing transcript is associated with the Veteran's record.  At the hearing the Veteran's attorney waived initial consideration of any evidence submitted subsequent to the February 2014 statement of the case (SOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The RO denied the Veteran's claim of entitlement to service connection for lung cancer.  The basis for the denial was the evidence of record at that time showed the Veteran's military occupational specialty (MOS) during his Naval service was optical man.  The United States Navy reported that duties associated with optical man had a minimal probability of exposure to asbestos; the RO was therefore unable to concede the Veteran had exposure to asbestos during active duty.  Since the issuance of the SOC evidence has been submitted which supports findings of asbestos exposure during the Veteran's active duty service.  

In his October 2012 notice of disagreement and at the March 2017 hearing, the Veteran reported that while aboard the USS Simon Lake (1975-1976) he spent very little time performing duties as an optical man because he was required (like all new shipmates) to work a temporary detail in a service role.  He spent most of his time as a "mess cook." (See photograph of Veteran working in the mess hall as a mess cook in the Navy aboard the USS Simon Lake, received at the RO March 2017).  While working in the kitchen he worked frequently near insulated pipes.  His duties during that time also included cleaning, paint chipping and compartment cleaning.  He stated that he traveled all over the ship getting food supplies and performing compartment cleaner duties and would often times pass by places where there was construction aboard the ship.  He was also stationed on the USS Kilauea AE-26 (summer of 1976) as a ROTC midshipman and his duties took him all over the ship.  The record contains a "Battle Efficiency Award" (July 1976) that supports the Veteran's account of duties he performed 1975-1976 aboard the Simon Lake.  He was awarded the Battle Efficiency "E" Award for being the best performing "FBM Class submarine tender in the Atlantic Fleet:"  The content of the award described the various facets of the ship's performance, such as repair, supply, deck, weapons repair, engineering, administration, medical, dental and marine detachment that were considered in the selection of the ship that wins.  It was also noted that it was accomplished by a high degree of team work.

In an opinion letter by the Veteran's private board certified oncologist, Dr. R.N., (received in December 2014), Dr. R.N. noted the Veteran was his patient who in November 2010 had stage 3B non-small cell lung cancer.  He opined that it is as likely as not that the Veteran's [lung cancer] was the result of exposure to asbestos while on active duty.  The rationale for the opinion was that the Veteran had shipboard jobs as compartment cleaner and mess cook on the USS Simon Lake in 1976, which required him to travel throughout the ship without respiratory protection during various phases of repair and construction in many compartments or passageways.  Moreover, as a midshipman on the USS Kilauea he had to learn the functions of all departments of the ship and travel extensively throughout the vessel during all phases of construction and repair on a regular basis.  Dr. R.N. explained that the two naval vessels the Veteran served on were constructed with asbestos; asbestos is carcinogenic, even in small quantities.  (See http://www.mesohotline.com/what-is-asbestos/us-navy-asbestos-exposure/navy-auxillary-ships/).  It is likely that airborne asbestos particles were ingested during work in, around, or near shipboard sites containing components constructed with the material.  Research has demonstrated that brief exposure to asbestos can cause malignancies to development in humans.  

Although it is clear that the health risks from asbestos exposure increase with heavier exposure and longer exposure time, investigators have found asbestos-related diseases in individuals with only brief exposures.  Generally, those who develop asbestos-related diseases show no signs of illness for a long time after their first exposure.  It can take from 10 to 40 years or more for symptoms of an asbestos-related condition to appear." (Agency for Toxic Substances and Disease Registry.  Toxicological Profile for Asbestos.  September 2001.  Retrieved April 10, 2009, from: http://www.atsdr.cdc.gov/toxprofiles/tp61.pdf).  

Dr. R.N. noted that the Veteran's lung cancer has been in remission for nearly 4 years (since 2010/2011).  However, as a result of his treatment with a standard regiment of chemotherapy he suffers from mild-to-moderate neuropathy in his left extremities and moderate-to-severe neuropathy in his right extremities, particularly his right lower extremities.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases; however, VA issued a circular on asbestos-related diseases in 1998 which provided guidelines for considering asbestos compensation claims and which are now included in the amended/rewritten VA Adjudication Procedure Manual.  See VBA [Veterans Benefits Administration] Manual M21-1, IV.ii.1.I.3 (2016), "Developing Claims for [Service Connection] for Asbestos-Related Diseases." 

The Manual provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  Claims based on exposure to asbestos require a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in the VBA Manual, and a diagnosed disability that has been associated with in-service asbestos exposure.  The VBA Manual also provides a table to determine the probability of asbestos exposure by MOS.  The VBA Manual further states that, if a MOS is listed as minimal, probable, or highly probable in the table, concede asbestos exposure for purposes of scheduling an examination.

In the instant case, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to any known residuals of asbestos exposure, including lung cancer.  The November 1974 enlistment examination as well as the August 1977 separation examination revealed a normal clinical evaluation of the Veteran's lungs and chest.  However, the Veteran's private oncologist has linked his lung cancer diagnosis to exposure to asbestos in service and stated also that the Veteran now has neuropathy of the extremities as a result of treatment for lung cancer with a standard regiment of chemotherapy.  The Veteran has not been afforded a VA examination to assess whether he currently has or during the course of the appeal had disabilities related to his exposure to asbestos in service, to include any residuals of exposure to asbestos, including lung cancer.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination by an appropriate medical professional in connection with any residuals of asbestos exposure, to include lung cancer.  The Veteran's record must be reviewed by the examiner.  All indicated tests should be conducted.  The examiner should identify all residuals of exposure to asbestos, including any lung disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has any residuals of asbestos exposure, to include lung cancer as a result of exposure to asbestos during service, or any disorder otherwise related to service.  

If the Veteran's lung cancer is in remission, the examiner should provide an opinion as to whether the diagnosed lung cancer is at least as likely as not, in whole or part, the result of in-service asbestos exposure; and whether lung cancer is proximately due to the asbestos exposure.

A rationale for all opinions expressed should be provided.

2.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his attorney should be issued a supplemental SOC.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


